Citation Nr: 0816457	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  02-11 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a heat 
stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1984.  He also served in the Army National Guard 
from August 1984 to February 1992.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated since 
September 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In 
September 2000, the RO denied, as not well grounded, the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) with an associated heat 
stroke and panic attacks.  In December 2000, the veteran 
filed a notice disagreement contesting the denial of that 
claim.  In November 2001, RO readjudicated the veteran's 
claims and denied service connection for PTSD, residuals of a 
heat stroke, and residuals of injuries of the legs and knees.  
In April 2002, the veteran filed a notice of disagreement.  
In July 2002, the RO furnished the veteran a statement of the 
case.  In July 2002, the veteran filed his substantive appeal 
(VA Form 9).  In October 2003, this matter was remanded for 
further development and adjudication.

In October 2006, the Board entered a decision that denied 
entitlement to service connection for PTSD and residuals of 
injuries of the legs and knees, and remanded the remaining 
issue of entitlement to service connection for residuals of a 
heat stoke.  The development having been completed, this 
remaining issue is once again before the Board.


FINDING OF FACT

A disability manifested by residuals of a heart stroke is not 
demonstrated by the medical evidence of record.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a heat stroke are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 200- (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended the VA's duties to notify and assist 
a claimant in developing the information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant' s possession that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

By way of letters dated in July 2001, March 2004, October 
2006 and March 2007, the veteran was furnished notice of the 
type of evidence needed in order to substantiate his claim 
for service connection, as well as the type of evidence VA 
would assist him in obtaining.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim.  In addition, the RO 
advised the veteran of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claim.  The RO also provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, the veteran was 
issued VCAA-compliant letters in March 2004, October 2006 and 
March 2007.  Thereafter, the veteran was afforded an 
opportunity to respond, and the RO then subsequently reviewed 
the claim and issued a Supplemental Statement of the Case to 
the veteran in January 2008.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  See Pelegrini and Mayfield, both supra.

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of the 
elements of a claim for service connection, including notice 
that a disability rating and effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Here, such notification was provided 
to the veteran in letters dated in October 2006 and March 
2007, respectively.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims. 38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service private and VA treatment records, VA 
examination reports, records in connection with an award of 
disability benefits from the Social Security Administration, 
and statements submitted by the veteran and his 
representative in support of his claim.  In addition, the 
Board notes that this case has been previously remanded for 
additional development to include additional searches for 
hospital records and line of duty (LOD) reports, a well as 
for VA examinations in connection with the veteran's claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

The veteran alleges that in he suffered a heat stroke during 
service after an incident in 1983 in which he was 
accidentally locked in a tank for three days.  The veteran 
further alleges that this incident resulted in three weeks of 
hospitalization.  These allegations are not supported by the 
veteran's service treatment records.  Furthermore, in his 
exit examination in February 1984, the veteran noted a 
hospital stay for frostbite and bad feet, but makes no 
mention of a heat stroke.

In a January 2005 VA medical examination, the veteran was 
diagnosed with a heat stroke.  However there were no 
independent clinical findings to support this diagnosis and 
it appears to be based solely on the history provided by the 
veteran.  He was also was given an echocardiogram that showed 
him to have mild left atrial enlargement and a slight 
diastolic dysfunction.  At that time, the veteran was unable 
to complete a stress test because of anxiety and 
hyperventilation.  In October 2006, the Board remanded the 
case partly in order to perform a complete medical 
examination.  This second examination was conducted in May 
2007.  The Board notes that following this examination, the 
VA examiner opined:

Currently there is no objective disability 
manifested by residuals of a heat stroke based upon 
the labs and echocardiogram.  He does have a mild 
left atrial enlargement and a diastolic dysfunction 
as well as mild pulmonary hypertension from unknown 
reason but again this would not be related to a 
previous heat stroke.

This second examination addresses the atrial enlargement and 
diastolic dysfunction noted in the first examination and 
specifically rules out the possibility that these conditions 
are residuals of a heat stroke.  Without evidence of a 
disability attributable to a heat stroke, the current 
disability requirement of Hickson element (1) is not met.

The Board recognizes that the veteran is competent to 
describe the tank incident and the resulting symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom).  Nevertheless, the veteran, 
as a lay person untrained in the field of medicine, is not 
competent to provide a diagnosis of residuals of a heat 
stroke.  See Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 
(1993) (persons without medical expertise are not competent 
to offer medical opinions); Grottveit v. Brown, 5 Vet. App. 
91 (1993); Bostain v. West, 11 Vet. App. 124 (1998).

For the reasons set forth above, the preponderance of the 
evidence is against the service connection claim for 
residuals of a heat stroke.  Therefore the claim must be 
denied.



ORDER

Entitlement to service connection for residuals of a heat 
stroke is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


